Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, the step of “disposing” an uncured transparent material is indefinite without a recitation as to where such is disposed.  Claim 5, line 3, --wherein—should be inserted at the beginning of the line—ie, before “a transparent”.  Also, the last two lines of claims 5 and 7 need revision as the recitation “is disposed from an emission position...to the uncured transparent material…to the uncured transparent material” does not make sense in either claim, indeed with claim 7 additionally reciting language in the last two lines that was deleted in claim 5.  For the purposes of examination of these claims, it will be assumed that applicant means that there is material in the solid or liquid form that is being impinged by the laser beam.   
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent 8-97513 (see the Abstract; Fig. 5).
.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jao 6,672,552 (see col. 2, lines 42-49; 12 and 15 in Fig. 1).
Jao discloses a transparent material (12) that contains air bubbles (15) within the transparent material and it is submitted that this anticipates claim 8 with the possible exception of the language “and is cured by heat”.  It is submitted that the instant heat curing does not affect the article in a structural manner since many materials that are injection molded can also be cured by heat and hence they would inherently be the same material.  It is also not clear that heat curing would change the structure of the 
4.Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen 3,909,582 (see col. 3, lines 44-46; col. 6, lines 48-53; col. 9, lines 4-14).
Bowen discloses a fabrication method for processing a transparent material which cures by heat—ie, a thermosetting material, see the Abstract and col. 3, lines 44-46) by disposing the material and irradiating the material with a laser to form cavitation bubbles in the material (see col. 9, lines 4-14).  The applied reference lacks a teaching of the transparent material being uncured and then performing a curing process thereon.  Given that thermoset materials are disclosed in Bowen, it is submitted that it would have been obvious to have employed a thermoset material that would require additional curing, particularly after the laser irradiation to form the bubbles, and that such curing would have been performed to ensure that the formation of the bubbles—ie, the groove—would have remained a permanent feature in the transparent material.  Figure 9 of Bowen teaches the formation of bubbles in a top layer (PP) that is formed upon a more absorptive layer (PVA)—see column 9, line 63 through col. 11, line 2 and col. 13, line 49 through col. 14, line 2.  It is clear that the applied reference envisions using backing materials that are more absorptive to the laser so that the bubbles are generated in the less absorptive material.  Metal is a conventionally known laser 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742